EXHIBIT 10.1


SEPARATION AGREEMENT

        THIS SEPARATION AGREEMENT is made and entered into as of this 2nd day of
March, 2005 by and between William H. Baumhauer (the “Executive”), and Champps
Entertainment, Inc., a Delaware corporation (the “Company”).

        W I T N E S S T H:

        WHEREAS, the Executive has been employed by the Company as its President
and Chief Executive Officer; and

        WHEREAS, on March 2, 2005 the Executive ceased to be the President and
Chief Executive Officer of the Company, ceased all other officer and employee
positions with the Company and its subsidiaries, and has agreed to resign his
membership on the boards of directors of the Company and its subsidiaries and
affiliates; and

        WHEREAS, the Executive and the Company desire to settle fully and
finally all matters between them to date, including, but in no way limited to,
any issues that might arise out of the Executive’s employment or the termination
of his employment;

        NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

        1.        Employment Agreement. The Executive and the Company agree that
the Executive’s termination of employment shall constitute a termination without
“cause” as provided in section 9(b) of the Executive’s employment agreement
dated as of May 22, 2003 (the “Employment Agreement”), and this Agreement shall
constitute a Notice of Termination for purposes of section 11(b) of the
Employment Agreement. Except as provided in this Agreement, all payments or
other benefits to the Executive may be or become entitled and all continuing
obligations to which the Executive will be subject on account of his termination
of employment will be determined in accordance with the terms of the Employment
Agreement.

        2.        Announcement. The parties agree that any announcement by the
Company with respect to the termination of the Executive’s employment will be
provided to the Executive prior to its issuance or publication.

        3.        Additional Agreements of the Executive and the Company. Unless
otherwise required by a court of competent jurisdiction or pursuant to any
recognized subpoena power or as is reasonably necessary in connection with any
adversarial process between the Executive and a Company, the Executive agrees
and promises that he will not make any oral or written statements or reveal any
information to any person, company, or agency which are construed to be
negative, disparaging or damaging to the reputation or business of the Company,
its subsidiaries, directors, officers or affiliates, or which would interfere in
any way with the business relations between that Company or any of its
subsidiaries or affiliates and any of their customers or potential customers.
Unless otherwise required by a court of competent jurisdiction or pursuant to
any recognized subpoena power or as is reasonably necessary in connection with
any adversarial process between the Executive and the Company, the Company
agrees and promises that it will not make any oral or written statements or
reveal any information to any person, company, or agency which are construed to
be negative, disparaging or damaging to the reputation of the Executive.

        In addition, the Executive agrees, upon the execution of this Agreement,
to tender his resignation from the board of directors (and any committees
thereof) of the Company and from the board of directors of any subsidiary or
affiliate of the Company.

        4.        Additional Payments; Releases. If the Board of Directors of
the Company (the “Board”), in its discretion, determines on or about September
30, 2005 that (i) the Executive has cooperated fully with the Board and the new
chief executive officer of the Company in the transition of his responsibilities
to the new chief executive officer and (ii) no material adverse information has
been discovered after March 1, 2005 with respect to the Company or the
businesses of the Company which is attributable in substantial part to actions
taken or not taken prior to March 1, 2005, the Executive shall be entitled to
receive his Base Salary (as defined in the Employment Agreement) for an
additional four months after payments under the Employment Agreement would
otherwise cease; provided, however, that any payments to the Executive otherwise
scheduled to be paid after March 15, 2006 will be accelerated to the extent
necessary to avoid the imposition of a tax under Section 409A of the Internal
Revenue Code of 1986, as amended.

        In consideration of the payments to be received by the Executive under
this Section 4 and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Executive, the Executive,
upon receipt of a written statement from the Board that the Company will make
the payments described above, will provide a release to the Company in the form
attached as Exhibit A. In consideration of the Executive’s execution of such a
release and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Company, the Company, upon
receipt of the release from the Executive, will provide a release to the
Executive in the form attached as Exhibit B.

        5.        Scope of Agreement; Enforceability. This Agreement constitutes
the entire understanding and agreement between the Company and the Executive
with regard to all matters herein and supersedes all prior oral and written
agreements and understandings of the parties with respect to such matters,
whether express or implied, other than the Employment Agreement and the stock
option agreements.

        This Agreement shall inure to the benefit of and be enforceable by the
Executive’s heirs, beneficiaries and/or legal representatives. This Agreement
shall inure to the benefit of and be binding upon the Company and its respective
successors and assigns.

        The invalidity or unenforceability of a particular provision of this
Agreement shall not affect the enforceability of any other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provisions were omitted.

        6.        Amendments/Waiver. This Agreement may not be amended, waived,
or modified otherwise than by a written agreement executed by the parties to
this Agreement or their respective successors and legal representatives. No
waiver by any party to this Agreement of any breach of any term, provision or
condition of this Agreement by the other party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same time, or any prior or
subsequent time.

        7.        Colorado Law. This Agreement shall be construed and enforced
in accordance with the laws of the State of Colorado without reference to its
choice of law provisions.

        8.        Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

        IN WITNESS WHEREOF, the Company and the Executive have caused this
Agreement to be executed as of the date first above written.

CHAMPPS ENTERTAINMENT, INC.

By:/s/ Donna Depoian
      Name: Donna Depoian
      Title: VP of Legal Counsel



By:/s/ William H. Baumhauer
      Name: William H. Baumhauer

3

--------------------------------------------------------------------------------



Exhibit A


FORM OF RELEASE AGREEMENT

        I, William H. Baumhauer, have agreed to execute and be bound by this
Release in exchange for the determination by the Board of Directors of Champps
Entertainment, Inc. (the “Company”) to pay the additional severance payments
described in Section 4 of my Separation Agreement with the Company, dated as of
March 2, 2005 (the “Separation Agreement”) with respect to the termination of my
employment with the Company effective as of March 2, 2005 and upon the end of
the transition period ending on September 30, 2005. I understand that my
eligibility for the additional payments under Section 4 of the Separation
Agreement is expressly contingent upon my executing, delivering and not revoking
this Release. Under the terms of this Release, I am waiving any rights to bring
claims against the Company and any affiliates thereto and against various other
persons with respect to my employment, the cessation of my employment or
otherwise, except as specifically and expressly allowed by this Release. This is
a legally binding document.

        1.     In exchange for the agreement of the Company to make the payments
described in Section 4 of the Separation Agreement, I hereby release the Company
and all of its past and/or present subsidiaries, divisions and affiliates, and
their officers, directors, stockholders, partners, trustees, employees, agents,
representatives, administrators, attorneys, insurers, fiduciaries, successors
and assigns, in their individual and/or representative capacities (collectively
referred to as “the Releasees”), from any and all causes of action, suits,
agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims and demands of any kind whatsoever (“Claims”)
that I or my heirs, executors, administrators, successors and assigns ever had,
now have or may have against the Releasees, whether known or unknown to me, by
reason of my employment and/or the cessation of my employment with the Company,
or otherwise involving facts that occurred on or prior to the date that I have
signed this Release, including, without limitation, any and all Claims arising
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act of 1967 (including the Older Workers Benefit Protection Act), the
Civil Rights Acts of 1866 and 1871, the Civil Rights Act of 1991, the Fair Labor
Standards Act, the Equal Pay Act, the Employee Retirement Income Security Act of
1974, the Americans with Disabilities Act, the Family and Medical Leave Act of
1993, the New York State and New York City Human Rights Laws, the New York Labor
Laws or comparable Colorado laws, to the extent applicable, and any and all
other federal, state or local laws, statutes, rules and regulations pertaining
to employment, as well as any and all Claims under federal and state contract or
tort law. However, I am not releasing any Claims (i) for the benefits described
in my Employment Agreement with the Company, dated as of May 22, 2003 (the
“Employment Agreement”) or in the Separation Agreement, (ii) regarding any right
I may have under any benefit plan or program maintained by the Company, (iii)
regarding any rights for indemnification I may have under the Employment
Agreement, (iv) regarding any rights I may have under any directors’ and
officers’ insurance policies maintained by the Company or (v) regarding any
rights that I may have under any stock option agreements with the Company
(collectively, the “Excluded Claims”).

4

--------------------------------------------------------------------------------



        2.     I represent that I have not filed, and will not hereafter file,
any lawsuit against the Releasees relating to my employment and/or cessation of
employment with the Company, or otherwise involving facts that occurred on or
prior to the date that I have signed this Release, other than with respect to
any Excluded Claims.

        3.     I understand and agree that if I commence, continue, join in, or
in any other manner attempt to assert any Claim (other than with respect to any
Excluded Claims) released herein against the Releasees, or otherwise violate the
terms of this Release, I agree to reimburse the Releasees for all attorneys’
fees and expenses incurred by any of them in defending against such a lawsuit,
provided that the right of the Releasees to receive the foregoing payments is
without prejudice to their other rights hereunder, including any waiver and
release of any and all Claims (other than the Excluded Claims) against the
Releasees.

        4.     I understand and agree that the Company’s payments to me and my
signing of this Release do not in any way indicate that I have any viable Claims
against the Releasees or that any of the Releasees admits any liability to me
whatsoever.

        5.     I agree to keep the terms of this Release in strict confidence,
except where necessary to comply with or enforce this Release or as may be
required by any applicable law, regulation or judicial process. Notwithstanding
the foregoing, I understand that I may disclose the terms of this Release and
provide a copy hereof to my immediate family and my financial and legal
advisors.

        6.     I understand that if any provision of this Release or my
compliance with any provision of this Release constitutes a violation of any
law, or is or becomes unenforceable or void, then such provision, to the extent
only that it is in violation of law, unenforceable or void, will be deemed
modified to the extent necessary so that it is no longer in violation of law,
unenforceable or void, and such provision will be enforced to the fullest extent
permitted by law. If such modification is not possible, such provision, to the
extent that it is in violation of law, unenforceable or void, will be deemed
severable from the remaining provisions of this Release, which provisions will
remain binding on me.

        7.     I have read this Release carefully, have been given at least
twenty-one (21) days to consider all of its terms, have been advised to consult
with an attorney and any other advisors of my choice, and fully understand that
by signing below I am giving up any right that I may have to sue or bring any
Claims (other than the Excluded Claims) against the Releasees. I have not been
forced or pressured in any manner whatsoever to sign this Release, and I agree
to all of its terms voluntarily.

        8.     I understand that I have seven (7) days from the date I have
signed this Release below to revoke my signature, that this Release will not
become effective until the eighth (8th) day following the date that I have
signed this Release, and that if I revoke my signature, I will not be entitled
to the payments from the Company described in Section 4 of the Separation
Agreement.

        9.     I understand and agree that this Release will be governed by the
law of the State of Colorado, to the extent not preempted by federal law.

By:___________________________
Name:
Title:


Dated:

5

--------------------------------------------------------------------------------



Exhibit B


FORM OF RELEASE AGREEMENT

        This release (“Release”) is made by Champps Entertainment, Inc., a
Delaware corporation (“Company”) in consideration of and subject to the terms
and conditions set out in the Separation Agreement dated as of March 2, 2005
between the Company and William H. Baumhauer (the “Executive”) to which this
Release is attached.. The Executive has been employed by Company as its
President and Chief Executive Officer since July 1999.

        1.        In consideration for the promises made by the parties under
the Separation Agreement, the receipt and sufficiency of which are hereby
acknowledged, the Company hereby releases and forever discharges, except as
expressly provided herein, the Executive and his successors and assigns, past
and present (the “Released Parties”), jointly and individually, from any and all
claims, obligations, demands, damages, causes of action or liabilities of any
nature or kind whatsoever, known or unknown, which the Company and/or a
subsidiary or affiliate of the Company ever had or now has arising out of or in
any way connected with the Executive’s employment with, and/or separation from,
the Company and/or its subsidiaries and affiliates including, but not limited
to, claims arising under or relating to the employment agreement dated as of May
22, 2003 between the Company and the Executive, and the Executive’s services as
a director of the Company; provided, however, that this release does not
include, and specifically excludes, any and all claims, obligations, demands,
damages, causes of action or liabilities relating to or arising out of any
criminal conduct or any claims as to which indemnification of a director or
officer of the Company would be unavailable under the By-Laws of the Company or
under Delaware law.

        2.        The Company agrees not to make, assert or maintain (either
directly or indirectly through a subsidiary or affiliate of the Company) any
charge, claim, demand or action which would be covered by this release. If the
Company breaches this provision, it agrees to indemnify the Released Parties for
any attorneys’ fees and expenses incurred by any of them in defending against
such a lawsuit.

Champps Entertainment, Inc.

By:___________________________
Name:
Title:

Dated:

6

--------------------------------------------------------------------------------

